Citation Nr: 0001301	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected burial benefits and plot 
or interment allowance. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to September 
1977.  He died on November [redacted], 1997.  The appellant is the 
sister of the veteran.  She has not designated a 
representative in connection with her claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above-noted claim.


FINDINGS OF FACT

1.  At the time of the veteran's death on November [redacted], 
1997, he was not in receipt of compensation or pension benefits.

2.  The veteran had not filed a claim with VA at the time of 
his death on November [redacted], 1997.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty. 

4.  At the time of the veteran's death on November [redacted], 
1997, he was not hospitalized by VA. 

5.  The appellant is not eligible for payment of a burial 
allowance, or plot or interment allowance on behalf of the 
veteran.



CONCLUSION OF LAW

The claim for entitlement to nonservice-connected burial 
benefits and plot or interment allowance lacks legal merit.  
38 U.S.C.A. §§ 2302, 2303 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A Veteran's Application for Compensation or Pension (VA Form 
21-526) was received at the RO on November 10, 1997.  The 
form was signed by the veteran's representative and dated on 
November 5, 1997.  A private report of examination dated 
November 5, 1997, was also received in conjunction with the 
claim.  The report showed that the veteran had been 
hospitalized at Louisiana State University Medical 
Center/E.A. Conway Medical Center on November 4, 1997.

By means of a February 1998 rating decision, the RO awarded 
the veteran a permanent and total disability rating for 
pension purposes and special monthly pension based on the 
need for aid and attendance, effective November 10, 1997.

On March 20, 1998, the RO received an Application for Burial 
Benefits (VA Form 21-530) from the appellant.  Included with 
the application was a copy of the veteran's death 
certificate, which showed that he died on November [redacted], 
1997, at Louisiana State University Medical Center/E.A. Conway 
Medical Center.  He was buried in a private cemetery, and the 
appellant paid the burial expenses.

During the veteran's lifetime, service connection had not 
been established for any disability. 

The RO denied entitlement to nonservice-connected burial 
allowance and plot or interment allowance in June 1998.  The 
appellant appealed the RO's decision to the Board.  On 
appeal, she argued that the veteran was entitled to 
disability compensation or pension on the date of his death.  
She stated that he was totally disabled and unable to care 
for himself for some months prior to his death, but was 
prevented from filing a claim earlier due to his illness.  
She further stated that because of the overwhelming number of 
claims and downsizing of personnel, there may have been a 
delay in logging the veteran's claim into the system.  The 
appellant has not designated a representative in connection 
with her claim.  However, a service organization filed a 
statement alleging that the veteran's pension claim was 
mailed on November 5, 1997, and that the date of receipt of 
the claim by the postal service (i.e., the post mark) should 
govern as the date of the claim for VA purposes.  In the 
alternative, the service organization stated that the date 
the claim was given to the veteran's representative, a 
veteran's assistance counselor at the Ouachita Parish office 
of the Louisiana Department of Veterans Affairs, should 
govern as the date of the claim, because it is alleged that 
the public viewed him as an official of the U.S. Department 
of Veterans Affairs.

II.  Legal analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (1999).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:  

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or 

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or 

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a). 

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in §3.1604(d)(1)(ii)-(v) (relating to 
burial in a state veterans' cemetery) are met; or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the Department of Veterans Affairs has 
determined, in connection with a claim for monetary benefits, 
that the disability was not incurred in line of duty); and 

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  38 
U.S.C.A. § 2303 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1600(f) (1999). 

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

As described above, the appellant contends that the veteran 
had filed a claim for entitlement to VA pension benefits 
prior to his death and that the claim was pending at the time 
of his death.  The evidence of record shows that the 
veteran's representative had indeed completed and signed the 
appropriate form to claim VA pension benefits on the day 
prior to the veteran's death.  However, the claim was not 
received at the RO until four days after his death, as 
indicated by the date stamp. 

The issue of when a claim was received by the RO becomes 
pertinent when determining the effective date of an award of 
benefits.  Governing regulation provides that generally, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (1999).  The "date of receipt" means the date on 
which a claim, information or evidence was received in the 
Department of Veterans Affairs.  38 C.F.R. § 3.1(r) (1999) 
(emphasis supplied).

In the context of interpreting a different, unrelated 
statute, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
has provided a definition of a "pending" action.  "Pending 
is defined as '[b]egun, but not yet completed; during; before 
the conclusion of; ... in the process of settlement or 
adjustment.... Thus, an action or suit is 'pending' from its 
inception until the rendition of final judgment.'  BLACK'S 
LAW DICTIONARY 1134 (6th ed. 1990)."  Bowers v. Brown, 8 
Vet. App. 25, 26 (1995).  In applying this definition to the 
VA claims process, it is reasonable to conclude that a 
veteran's claim for benefits is "pending" from the point 
when the claim has "begun" but before the claims process 
has been concluded, presumably with the issuance of a final 
decision.

The Court has defined a presumption of regularity to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  The presumption of regularity dictates 
that in the absence of clear evidence to the contrary, the RO 
stamped the veteran's claim with the date the claim was 
received at the RO.  There is no evidence that anything 
unusual occurred in the mailing of the veteran's claim or in 
the RO's handling of the claim.

The Board finds that the veteran's claim for pension benefits 
was officially filed at the RO on the date it was received, 
November 10, 1997.  Although the claim may have been 
delivered to the veteran's representative on November 5, 
1997, it was not received in the Department of Veterans 
Affairs on that date.  38 C.F.R. § 3.1(r) (1999).  This 
conclusion is consistent with the spirit of the laws and 
regulations governing the effective dates of awards, where 
emphasis is placed upon the date of receipt by the RO, rather 
than the date the claim was signed by the claimant or the 
date the claim was mailed.  As there is nothing of record to 
rebut the presumption of regularity, there is no reason to 
conclude that the claim was received anytime prior to 
November 10, 1997.  The Board further finds that the claim 
would not have achieved a "pending" status until after its 
receipt by VA.  It would be inconsistent to deem a claim to 
be "pending" before VA before it is "filed" with VA.   In 
the terminology of BLACK'S LAW DICTIONARY, supra, the claim 
has not "begun" until it is filed with VA and VA has 
knowledge of the claim.

The argument that the date of execution of a form by a parish 
(county) service officer, apparently an employee of a state 
agency, should be treated as the date of receipt by VA is 
unsupported in law.  Whether such a state employee is 
mistakenly viewed by others as a representative of the 
Federal government or not, it is a fact that such an official 
does not represent or act on behalf of or in the place of the 
United States Department of Veterans Affairs.

The Board is aware of the appellant's argument that a 
postmark rule should apply, i.e., that the date of the claim 
should be the date the document was received by the postal 
service.  Under the regulations governing appeals to the 
Board, when rules require that any document be filed within a 
specified period of time, a response postmarked prior to the 
expiration of the applicable time period will be accepted as 
having been timely filed.  38 C.F.R. § 20.305.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  See Linville v. West, 165 F.3d 1382 (Fed. 
Cir. 1999).  There is no postmark provision in 38 C.F.R. Part 
3.  Moreover, rules do not require that a pension claim be 
"filed within a specified period of time"; therefore, this 
situation is not analogous.

Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  In addition, the appellant 
claimed his body and has apparently paid the burial and 
funeral expenses.  Entitlement to burial benefits under 38 
C.F.R. § 3.1600(b)(3) is thus not warranted.  Finally, the 
veteran was not hospitalized by VA at the time of his death.  
38 C.F.R. § 3.1600(c).

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law provides for 
payment of burial benefits only under the above specified 
conditions. In this case, those conditions have not been met.  
Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, the claim must be denied for lack of legal 
merit.

Likewise, entitlement to a plot allowance must be denied as a 
matter of law because the veteran is not eligible for a 
burial allowance, he was not discharged from active duty for 
a disability incurred or aggravated in the line of duty, and 
the provisions of 38 C.F.R. § 3.1604(d)(1) have not been met 
(see Application for Burial Benefits, questions 12 to 14, 
received on March 20, 1998).  Accordingly, a plot allowance 
must be denied as a matter of law.


ORDER

There being no legal entitlement, entitlement to nonservice-
connected burial benefits and plot or interment allowance is 
denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

